DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 09/16/21, claims 2 and 24 have been canceled, and claims 3-4, 10, 15, 23, 25-26, and 29-30 have been amended.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 09/16/21 have been considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating newly found prior art reference (Kim et al (2021/0105481 A1).

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3, 10, 16-23, and 26-30 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Chen et al (2021/0127116 A1) in view of Kim et al (2021/0105481 A1).
Regarding claims 1, 23, and 29-30, Chen et al discloses a device/method for coding video data, and a (non-transitory) computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to perform a method (paras. [0082-0083]), the device/method comprising:
one or more processors implemented in circuitry and configured for (paras. [0082-0083], [0110], [0121], [0157-0158]):
determining a number of control point motion vectors to be used to predict a current block of video data using inter-prediction according to an affine motion model (paras. [0009-0011], [0018-0019], [0028]);
determining motion information of neighboring blocks to the current block to use to predict the control point motion vectors, wherein determining the motion information comprises,
when the number of control point motion vectors is (at least) two (CP1, CP3, CP2, CP4), determining motion information of a neighboring block (A0, A1) that neighbors a lower half of the current block to either the left or the right of the current block (Fig. 8; paras. [0214-0215], [0218], [0222]), or when the number of control point motion vectors is three, determining motion information of a neighboring block that neighbors the lower half of the current block to the right of the current block; 
coding/encoding the control point motion vectors using the determined motion information of the neighboring blocks (paras. [0285], [0425], [0433]);
generating a prediction block (from 108) for the current block using the control point motion vectors and using inter-prediction (108) according to the affine motion model (Fig. 2A; paras. [0108], [0124]); and 
coding (103) the current block using the prediction block (from 108) (Fig. 2A),
wherein coding control point motion vectors comprises coding motion vector difference (MVD) values for the control point motion vectors, the MVD values representing differences between the control point motion vectors and the determined motion information of the neighboring blocks (paras. [0124], [0173], [0321-0324]). 
Chen et al does not seem to particularly disclose:
determining a resolution for MVD values for the control point motion vectors, wherein coding control point motion vectors comprises coding the MVD values having the determined resolution.
 teaches determining a resolution for a MVD value for a control point motion vector, and coding the MVD values having the determined resolution, in order to control resolution of an affine motion vector used in an affine prediction and improve the accuracy of the affine prediction (abs.; Figs. 40-43; paras. [0007], [0056-0059], [0353], [0382], [0006]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the decoding method as taught by Chen et al to incorporate/combine Kim et al’s teaching as above so as to determine the resolution for the MVD values for the control point motion vectors, wherein coding control point motion vectors comprises coding the MVD values having the determined resolution. in order to control resolution of an affine motion vector used in an affine prediction and improve the accuracy of the affine prediction.
Regarding claim 3, Kim et al teaches, wherein the resolution comprises one of 1/16 pixel, 1/8 pixel, 1/4 pixel, 1/2 pixel, full pixel, or four-pixel (paras. [0011-0012], [0353], [0382]).
Regarding claims 10 and 26, Chen et al discloses coding an MV index value for the current block (para. [0124]).
Furthermore, Kim et al teaches coding/encoding the MVD values having the resolution for a block, and determining the resolution corresponding to the MVD resolution as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the decoding method as taught by Chen et al to incorporate/combine Chuang et al’s teaching as above that determining the resolution comprises coding the MVD resolution index value for the current block; and determining the resolution corresponding to the MVD resolution index value for substantially the same reason/rational as discussed above.
Regarding claim 16, Chen et al discloses, wherein the number of control point motion vectors is equal to two (CP1, CP4), and wherein determining the motion information of the neighboring blocks comprises determining motion information of a top-left neighboring block (B2) and a bottom-right neighboring block (T) (Fig. 8; paras. [0214-0215], [0222]).
Regarding claim 17, Chen et al discloses, wherein the number of control point motion vectors is two (CP2, CP3),, and wherein determining the motion information of the neighboring blocks comprises determining motion information of a bottom-left neighboring block (A0 or A1) and a top-right neighboring block (B0) (Fig. 8; paras. [0214-0215], [0222]).
Regarding claims 18 and 27, Chen et al discloses, wherein the number of control point motion vectors is two (CP3, CP4),, and wherein determining the motion information of the neighboring blocks comprises determining motion information of a bottom-left neighboring block (A0 or A1) and a bottom-right neighboring block (T) (Fig. 8; paras. [0214-0215], [0222]).
Regarding claims 19 and 28, Chen et al discloses, wherein the number of control point motion vectors is three (CP1, CP2, CP4), and wherein determining the motion information of the neighboring blocks comprises determining motion information of a top-left neighboring block (B2), a top-right neighboring block (B0), and a bottom-right neighboring block (T) (Fig. 8; paras. [0214-0215], [0223]).
Regarding claim 20, Chen et al discloses, wherein the number of control point motion vectors is three (CP1, CP3, CP4), and wherein determining the motion information of the neighboring blocks comprises determining motion information of a top-left neighboring block (B2), a bottom-left neighboring block (A1 or A0), and a bottom-right neighboring block (T) (Fig. 8; paras. [0214-0215], [0223]).
Regarding claim 21, Chen et al discloses, wherein coding the control point motion vectors comprises decoding the control point motion vectors (paras. [0281], [0284], [0382], [0406]), and wherein coding the current block comprises:
decoding (104, 105) a residual block (112) for the current block; and
combining the residual block with the prediction block to generate a decoded version of the current block (112) (Fig. 2A).
Regarding claim 22, Chen et al discloses, wherein coding the control point motion vectors comprises encoding the control point motion vectors (paras. [0189-0191], [0204], [0206-0207], [0209], [0280], [0285], [0382], [0406]), and 
wherein coding the current block comprises:
calculating differences (112) between the current block and the prediction block to generate a residual block for the current block, and encoding the residual block (103) (Fig. 2A).

7.	Claims 4 and 25 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Chen et al (2021/0127116 A1) and Kim et al (2021/0105481 A1) as applied to claims 1 and 24 above, respectively, and further in view of Merkle et al (2018/010027233 A1) and Cao et al (2010/0246676 A1).
	Regarding claims 4 and 25, the combination of Chen et al and Kim et al does not seem to particularly disclose determining the resolution as a function of the size of the current block, wherein the size of the current block comprises an input to the function, without coding data directly representative of the resolution.
However, Merkle et al discloses effective partition coding at least comprising determining a resolution as a function of a size of a block, in order to reduce a side information coding rate that maybe used and enable a higher degree of freedom in partitioning freedom in partitioning blocks in coding/encoding in a more efficient way (abs.; page 27, left column, see claim 9). 
Furthermore, as an additional support, Cao et al teaches methods of downscaling MPEG-2 video at least comprising determining a resolution (of a current block) as a function of a size of a block, wherein the size of the block comprises an input to the function, without coding data directly representative of the resolution (implied, since the original resolution data has been altered/converted and/or downsampled, so it can’t be coded), in order to simplify the complexity of a decoding computation and enhance decoding speed effectively, thereby overcoming an issue of a low efficiency of playing high resolution video by a low-performance processor (abs.; paras. [0040], [0001]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the device/method for coding video data as taught by Chen et al to incorporate/combine Merkle et al and Cao et al’s teachings as above so as to determine the resolution as the function of the size of the current block, wherein the size of the current block comprises the input to the function, without coding data directly representative of the resolution, in order to reduce a side information coding rate that maybe used and enable a higher degree of freedom in partitioning freedom in partitioning blocks in coding/encoding in a more efficient way, and simplify the complexity of a decoding computation and enhance decoding speed effectively, thereby overcoming an issue of a low efficiency of playing high resolution video by a low-performance processor.

8.	Claim 15 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Chen et al (2021/0127116 A1) and Kim et al (2021/0105481 A1) as applied to claim 1 above, and further in view of GALPIN et al (2019/0208223 A1).
Regarding claim 15, the combination of Chen et al and Kim et al does not seem to particularly disclose rounding motion vector predictors of motion information of the neighboring blocks according to the determined resolution.
However, Chen et al discloses coding motion vector difference (MVD) values for the control point motion vectors, the MVD values representing differences between the control point motion vectors and the determined motion information of the neighboring blocks as discussed above.
Furthermore, Kim et al teaches determining the resolution for the MVD values, wherein coding control point motion vectors comprises coding/encoding the MVD values having the determined resolution as discussed above.
Moreover, GALPIN et al teaches apparatus/method for video coding comprising rounding motion vector predictors of motion information, in order to perform the motion refinement because the actual motion vector is more likely to be concentrated around a motion vector at the lower resolution, and the rounded version of the motion vector predictor may provide a better starting point for search (para. [0121]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the device/method for coding video data as taught by Chen et al to incorporate/combine Kim et al and GALPIN et al’s teachings as above so as to round motion vector predictors of motion information of the neighboring blocks according to the determined resolution, in order to perform the motion refinement, because the actual motion vector is more likely to be concentrated around a motion vector at the lower resolution, and the rounded version of the motion vector predictor may provide a better starting point for search.

Allowable Subject Matter
9.	Claims 5-9 and 11-14 are objected to as being dependent upon rejected base claim 1, but would be allowable:
	if any one of claims 5-8 and 11-14 is rewritten in independent form including all of the limitations of the base claim 1 and any corresponding intervening claims.
Dependent claims 5-9 and 11-14 each recites novel feature(s), wherein the prior art of record fails to anticipate or make obvious the novel feature(s) as specified in claims 5-9 and 11-14.
Accordingly, if the amendment is made to the claim(s) listed above, and if rejected claims are canceled, the application would be placed in a condition for allowance.
 

Conclusion
10.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	GAO et al (2021/0006786 A1), Video encoder, a video decoder, and methods with improved block partitioning.



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAWN S AN/Primary Examiner, Art Unit 2483